Citation Nr: 0535029	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to  reopen a previously denied claim of 
entitlement to service connection for impotence, claimed as 
secondary to a service-connected back disability.

2.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1968.  He had subsequent service in the Oklahoma Army 
National Guard.  

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

As will be discussed in greater detail below, the veteran's 
claim of entitlement to impotence was denied in a February 
1997 VA rating decision.

In an August 2003 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for impotence.  
The veteran indicated disagreement with the RO's decision 
and, after being issued a statement of the case, perfected 
his appeal of that issue by means of his submission of a 
substantive appeal (VA Form 9) in April 2004.

On his April 2004 VA Form 9, the veteran requested a Board 
videoconference hearing.  In September 2005, the veteran 
testified at a videoconference hearing which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the veteran's VA claims folder.



Remanded issues

In an April 2005 rating decision, the RO denied the veteran's 
claim of service connection for a bilateral leg disability.  
In a June 2005 letter, the veteran disagreed with the RO's 
decision.  The record, however, contains no indication that a 
statement of the case addressing this matter has been issued.  
As will be explained below, remand for this action is 
necessary.    

Also as set forth in more detail below, the Board has 
concluded that new and material evidence has been received to 
reopen the claim of service connection for impotence.  
However, the Board finds that additional evidentiary 
development is required prior to rendering a decision on the 
merits of the underlying claim.

The issues of service connection for a bilateral leg 
disability and impotence are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied service 
connection for impotence, claimed as secondary to a service-
connected low back disability.  The veteran did not appeal.

2.  The evidence added to the record since the February 1997 
rating decision includes a private medical opinion which, 
when considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, raises a reasonable possibility of substantiating 
the claim.




CONCLUSIONS OF LAW

1.  The February 1997 rating decision denying service 
connection for impotence is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence has been received to reopen the 
claim of service connection for impotence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for impotence.  He 
essentially contends that his impotence is secondary to his 
service-connected lumbar disc disease with left S1 
radiculopathy.  Implicit in the veteran's presentation is the 
contention that new and material evidence has been received 
which is sufficient to reopen his previously denied claim.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  Third, VA 
must inform the claimant of the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  Finally, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

In this case, in a June 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  For example, the letter advised the veteran 
to submit medical evidence showing a connection between his 
current erectile dysfunction and his service-connected 
disability.  He was further advised that VA would assist him 
by obtaining records from Federal agencies and obtaining a 
medical examination, while he was responsible submitting or 
identifying other medical records.  

The Board notes that the June 2003 letter also advised the 
veteran to identify any additional information that he felt 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  Specifically, the letter 
advised the veteran to "[t]ell us if you know of additional 
evidence you would like us to consider for the condition(s) 
addressed by this claim."  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  
Neither the veteran nor his representative has argued 
otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Regardless, given the favorable outcome below, it is 
clear that the veteran has not been prejudiced by any defect 
in notification.  

Duty to assist

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

Under the VCAA, however, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that no 
additional development action is required prior to 
consideration of the new and material issue, particularly in 
light of the favorable decision below.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony before at a Board hearing.  See 38 C.F.R. § 
3.103 (2005).  Accordingly, the Board will proceed to a 
decision on the merits.

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2005).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

A review of the record shows that in August 1996, service 
connection was granted for a low back injury with 
degenerative disc disease.

In November 1996, the veteran submitted a claim of service 
connection for impotence, claimed as secondary to his 
service-connected low back disability.  In support of his 
claim, he submitted an October 1996 opinion from a private 
chiropractor who indicated that the veteran had an 
abnormality of the L3 spinal nerve which could contribute to 
his inability to maintain an erection.  

In connection with the veteran's claim, he was afforded a VA 
medical examination in December 1996, at which he reported 
impotence for the past four to five years.  The diagnoses 
were impotence and lumbar disc disease with left S1 
radiculopathy.  The examiner indicated that it was his 
opinion that the veteran's impotence was not due to his 
service-connected back disability.  Rather, he indicated that 
it was "more likely due to a vascular cause or to the same 
condition which is causing atrophy of the left testicle."  

In a February 1997 rating decision, the RO denied service 
connection for impotence on the basis that the evidence did 
not show that the veteran's impotence was etiologically 
related to his service-connected low back disability.  In 
essence, the RO conceded that elements (1) and (2) had been 
satisfied, but determined that element (3) had not been met.  
In a February 1997 letter, the veteran was notified of that 
decision and his appellate rights.  He did not appeal.  

In June 2003, the veteran submitted a request to reopen his 
claim of entitlement to service connection for impotence.  
The additional evidence received will be discussed in the 
Board's analysis below.

Analysis

As has been set out in the law and regulations section above, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

It is the Board's responsibility to determine whether new and 
material evidence has been received since the last final 
denial of service connection which is sufficient to reopen 
the veteran's claim.  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the veteran or otherwise associated with the claims folder 
since the last final rating decision in February 1997.  

A review of the record indicates that the additional evidence 
received since the February 1997 rating decision includes 
post-service VA and private medical records, as well as 
testimony provided by the veteran at the September 2005 Board 
hearing.  

The private medical evidence received includes an April 2003 
letter from R.E.K., D.O., who indicated that the veteran's 
[service connected] back disability, as well as his [non 
service connected] diabetes mellitus, contributed to his 
impotence.  

As noted above, the RO's prior final denial in February 1997 
was predicated on a finding that the record did not show an 
etiological  relationship between the veteran's impotence and 
his service-connected low back disorder.  The additional 
evidence which has been added to the record since that 
decision includes the April 2003 opinion from Dr. K., who 
noted at least some relationship between the veteran's 
current impotence and his back disorder.  

The Board notes that this evidence is obviously "new" in 
that it was not of record at the time of the February 1997 
rating decision.  Moreover, the Board finds that such 
evidence is "material" in that it relates to a critical 
element of the claim that was previously unmet, specifically 
Wallin element (3), medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin, 11 Vet. App. at 512.

This evidence, in the opinion of the Board, therefore relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the recently submitted evidence being 
both new and material, the veteran's claim of service 
connection for impotence is reopened.  

Additional comments

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
[material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim]. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for impotence is reopened; 
to that extent only, the appeal is granted.


REMAND

After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order 
with respect to the claim of service connection for 
impotence.  Specifically, the Board finds that a VA medical 
examination and opinion is necessary in light of the 
conflicting evidence of record regarding the etiology of the 
veteran's current impotence.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  Specifically, although 
certain medical opinion now of record attributes the 
veteran's impotence to the service-connected low back 
disability, other evidence attributes it to non service-
connected causes, in particular diabetes.

In addition, as noted in the Introduction above, in an April 
2005 rating decision, the RO denied service connection for a 
bilateral leg disability.  In a June 2005 letter, the veteran 
disagreed with the RO's decision.  A statement of the case 
addressing this matter has not yet been issued.  According to 
the United States Court of Appeals for Veterans Claims, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for a 
bilateral leg disability.  The statement 
of the case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  This matter should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.
 
2.  The veteran should be afforded a VA 
medical examination by an appropriate 
specialist for the purposes of 
determining the etiology of his current 
impotence.  After examining the veteran 
and reviewing the claims file, in 
particular the medical opinions 
previously of record, the examiner should 
render an opinion as to whether it is as 
least as likely as not that the veteran's 
impotence is causally related to or 
aggravated by his service-connected 
lumbar disc disease with radiculopathy.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, VBA should 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


